Name: COMMISSION REGULATION (EC) No 1333/96 of 9 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 10 . 7 . 96 EN Official Journal of the European Communities No L 171 /19 COMMISSION REGULATION (EC) No 1333/96 of 9 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. P) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . H OJ No L 22, 31 . 1 . 1995, p. 1 . No L 171 /20 [ EN Official Journal of the European Communities 10. 7. 96 ANNEX to the Commission Regulation of 9 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard importcode (') value code (') value 0702 00 35 052 73,4 508 84,1 060 80,2 512 77,7 064 70,8 524 72,2 066 75,6 528 84,8 068 62,3 624 86,5 728 107,3 204 86,8 800 78,0 208 44,0 804 93,3 212 97,5 999 83,0 624 95,8 0808 20 47 039 104,1 999 76,3 052 138,2 ex 0707 00 25 052 75,7 064 72,5 053 156,2 388 98,4 060 61,0 400 70,4 512 98,5 066 53,8 528 137,8 068 69,1 624 79,0 204 144,3 728 115,4 624 87,1 800 55,8 999 92,5 804 73,0 0709 90 77 052 65,9 999 94,8 204 77,5 0809 10 40 052 144,4 412 061 51,354,2 064 117,1 624 151,9 400 338,0 999 87,4 999 162,7 0805 30 30 052 204 130,3 88,8 0809 20 49 052 061 188,6 182,0 220 74,0 064 144,7 388 77,8 066 81,6 400 68,2 068 136,5 512 54,8 400 212,5 600 94,9 520 66,5 616 85,2 524 62,6 624 182,8 528 63,1 676 166,2 600 84,0 999 147,5 624 48,9 0809 30 31 , 0809 30 39 052 63,1 999 74,5 220 121,8 0808 10 71 , 0808 10 73, 624 106,8 0808 10 79 039 116,0 999 97,2 052 64,0 0809 40 30 052 73,2 064 78,6 064 64,4 284 066 84,9 72,1 068 61,2 388 97,6 400 143,5 400 80,2 624 217,2 404 63,6 676 68,6 416 72,7 999 101,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 16). Code '999 stands for 'of other origin'.